Case 1:19-cr-00408-MKB Document 184 Filed 05/16/21 Page 1 of 1 PageID #: 1072

NECHELESLAW LLP
ATTORNEYS AT LAW

535 5th Ave
NEW YORK, N.Y. 10017
TELEPHONE: (2 I 2) 997-7400
TELECOPIER. (2 I 2) 997-7646
                                               May 16, 2021

Via ECF
Hon. Margo K. Brodie
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201

               Re: United States v. Avraham Tarshish, 19-cr-408 (MKB)

Dear Judge Brodie:

      We write to request a modification of Mr. Tarshish curfew to allow him to
stay out until midnight on May 16 and May 17—the two nights of the Jewish
holiday of Shavuot (Jewish Pentecost). As the holiday occurs in the summer when
nightfall is late, the celebrations and meals often occur late in the night.

      I have spoken to Mr. Tarshish’s pre-trial officer who takes no position on this
request. I emailed the assigned AUSA this afternoon but have (understandably) not
yet heard back.

       We apologize profusely for the lateness of this request.



                                        Respectfully submitted,
                                              /s/
                                        Gedalia M. Stern
